                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.      EDCV 18-246-KK                                           Date: December 17, 2018
 Title: Naif Fahid Al Owaidah v. Raymond Mazzei, et al.



Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


               DEB TAYLOR                                                 Not Reported
                Deputy Clerk                                             Court Reporter


     Attorney(s) Present for Plaintiff(s):                    Attorney(s) Present for Defendant(s):
                None Present                                              None Present

Proceedings:      (In Chambers) Order to Show Cause Why Action Should Not Be Dismissed
                  for Failure to Prosecute and Comply with Court Orders


         On February 1, 2018, Plaintiff Naif Fahid Al Owaidah (“Plaintiff”) filed a Complaint against
Defendant Raymond Mazzei, individually and doing business as Furiouso Farm (“Defendant”)
setting forth three causes of action for breach of contract, unjust enrichment, and money had and
received. ECF Docket No. (“Dkt.”) 1. On May 14, 2018, Defendant filed an Answer. Dkt. 13.

        On June 21, 2018, the Court issued a Civil Trial Scheduling Order requiring the parties to
participate in a settlement conference no later than December 6, 2018. Dkt. 22. In addition, the
parties were ordered to file a Joint Report regarding the outcome of settlement discussions, the
likelihood of possible further discussions, and any help the Court may provide with regard to
settlement negotiations “not later than seven (7) days after the settlement conference.” Id. at
4:16-19 (emphasis in original).

         The parties’ Joint Report was, thus, due on December 13, 2018. The parties have failed to
file a Joint Report. The parties are therefore in violation of the June 21, 2018 Order.

        Consequently, under Federal Rule of Civil Procedure 41(b), the Court may dismiss this
action with prejudice for lack of prosecution or for failure to comply with any court order. See Fed.
R. Civ. P. 41(b). However, before dismissing this action, the Court will afford Plaintiff an
opportunity to explain his failure to file the required report as directed by this Court’s June 21, 2018
Order.



 Page 1 of 2                         CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk __
       Accordingly, Plaintiff is ORDERED TO SHOW CAUSE in writing why this action
should not be dismissed for failure to prosecute and/or comply with court orders. Plaintiff shall
have up to and including December 26, 2018 to respond to this Order. Plaintiff may discharge
this Order to Show Cause by filing the required Joint Report by December 26, 2018.

        Plaintiff is expressly warned that failure to timely file a response to this Order will
result in this action being dismissed without prejudice for failure to prosecute and comply
with Court orders. See Fed. R. Civ. P. 41(b).

        IT IS SO ORDERED.




 Page 2 of 2                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk __
